
	
		I
		112th CONGRESS
		2d Session
		H. R. 3907
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2012
			Ms. Hirono introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to study the
		  suitability and feasibility of designating certain lands along the northern
		  coast of Maui, Hawaii, as a unit of the National Park System.
	
	
		1.North Maui coastal
			 study
			(a)Short
			 titleThis section may be cited as the North Maui Coastal Preservation Act of
			 2012.
			(b)Study
				(1)In
			 generalThe Secretary of the Interior shall complete a study to
			 determine the suitability and feasibility of designating certain lands located
			 on the northern coast of Maui, Hawaii, as a National Seashore, National
			 Historical Park, National Recreation Area, National Monument, National
			 Preserve, or other unit of the National Park System.
				(2)Study
			 areaThe study area shall include the following parcels:
					(A)Property 1,
			 approximately 43 acres (TMK II 3–8–01, parcel 72) stretching from Kelaakai
			 Place in Sprecklesville to the western boundary of H.P. Baldwin Beach Park Road
			 in Paia, and includes natural sand dunes, coastal beaches, and wetlands.
					(B)Property 2,
			 approximately 17 acres known as H.P. Baldwin Park comprises TMK II 2–5–05,
			 parcel 47 (4.6 acres) and parcel 46 (12.5 acres).
					(C)Property 3,
			 approximately 4.5 acres of coastal lands stretching from the eastern border of
			 H.P. Baldwin Park to the Maui Youth and Cultural Center known as TMK II 2–6–01,
			 parcel 1 (3.517 acres) and parcel 4 (1.08 acres).
					(D)Property 4,
			 approximately 32 acres known as TMK II 2–5–05; parcel 17.
					(E)Property 5,
			 approximately 5.7 acres known as Lime Kiln Beach (TMK II 2–5–05, parcel
			 14).
					(F)Property 6,
			 approximately 26 acres known as Stable Road Beach (TMK II 3–8–01, parcel
			 3).
					(3)Applicability of
			 Other LawParagraphs (2) and (3) of section 8(c) of Public Law
			 91–383 (16 U.S.C. 1a–5(c)(2) and (3); commonly known as the National Park
			 System General Authorities Act) shall apply to the study.
				(c)ReportNot
			 later than 18 months after funds are made available for this section, the
			 Secretary of the Interior shall transmit to the Committee on Natural Resources
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a report containing the conclusions of the study
			 required by subsection (b).
			
